Beck, J.
1. The plaintiffs, by their equitable petition, sought to have the defendants enjoined from trespassing upon certain lands. At the hearing, as evidence of title, the plaintiffs exhibited a deed to themselves, duly executed July 24, 1906, and recorded, and proved possession of the grantor for a period of twenty years prior to the execution of the deed. The defendants' tendered in evidence a deed to one of them from the same grantor, executed and recorded at a date prior to that of the deed to the plaintiffs, and it was objected to by the plaintiffs on the grounds that “there was no evidence to show that the land described therein was the same land as described in plaintiffs’ petition or deeds attached thereto, and that there was no evidence to show that the defendants had ever been in possession of said land under said deed.” But it appearing that the lands described in the last-mentioned deed were identical with those sought to be conveyed by the first deed, the objection was overruled and the deed was admitted in evidence; the court thereupon rendered a judgment refusing the injunction, and the plaintiffs excepted thereto. ' Held, That the *178court did not commit error in admitting in evidence the deed objected to, nor in refusing the injunction.
Submitted February 25,
Decided April 13, 1907.
Petition for injunction. Before Judge Rawlings. Johnson sur perior court. August 11, 1906.
E. L. Stephens, for plaintiffs. J. L. Kent, for defendants.

Judgment affirmed.


Fish, O. J., absent. The other Justices concur.